Citation Nr: 0905313	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  06-29 893	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for post traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for sleep disorder.

4.  Entitlement to service connection for joint pains.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to November 
1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 decision rendered by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection for 
joint pains due to an undiagnosed illness and deferred the 
remaining issues on appeal.  The Veteran filed a timely 
notice of disagreement (NOD).

In an August 2002 decision, the RO denied service connection 
for PTSD.  The Veteran did not file an NOD.  In August 2003, 
the Veteran requested that his claim as to all four of the 
issues now on appeal, be reopened.  

In April 2004, the RO issued a rating decision that continued 
a denial of the claim of service connection for joint pains 
due to an undiagnosed illness; denied service connection for 
depression and a sleep disorder; and determined that new and 
material evidence had not been submitted to reopen the claim 
for PTSD.

In a February 2006 statement of the case, the RO appeared to 
consider the claim of entitlement to service connection for 
PTSD on the merits, without considering whether new and 
material evidence had been submitted.  The Board must 
initially determine whether new and material evidence has 
been submitted regardless of the RO's actions.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Veteran testified at an RO hearing in September 2006.  A 
transcript of the hearing is of record.

In September 2008, subsequent to issuance of the most recent 
supplemental statement of the case (SSOC), the Veteran 
submitted evidence pertinent to the claim on appeals.  This 
evidence was accompanied by a waiver of RO and VAMC 
consideration.  Thus, the Board will consider the claim on 
the merits.  See 38 C.F.R. § 20.1304 (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for PTSD was denied in an August 2002 
RO decision because there was no diagnosis of PTSD.

2.  Evidence submitted since the August 2002 decision 
includes diagnoses of PTSD; the evidence is not redundant and 
pertains to an essential element of the claim that was found 
missing in the prior denial.  

3.  The Veteran engaged in combat with the enemy as evidenced 
by his receipt of a Combat Action Ribbon.

4.  The Veteran has a current diagnosis of PTSD that is 
associated with combat-related stressors.

5.  A depressive disorder has been linked to military 
service.

6.  The Veteran is a Persian Gulf War veteran, who served in 
the Southwest Asia theater of operations from August 1991 to 
April 1992.

7.  A chronic sleep disorder has been diagnosed as sleep 
apnea and there is no competent evidence relating sleep apnea 
to service.

8.  Joint pain involving the left shoulder, left elbow, 
knees, and feet have all been diagnosed as degenerative joint 
disease, epicondylitis, osteoarthritis, and plantar 
fasciitis, respectively; none of these disorders have been 
linked to active duty service.

9.  The Veteran's complaints of joint pain involving the 
bilateral ankles, right shoulder, and right elbows are 
diagnosed as arthralgias, not undiagnosed illnesses; and have 
not been related to military service.


CONCLUSIONS OF LAW

1.  The August 2002 RO decision is final.  Evidence received 
since August 2002 is new and material; and the claim of 
service connection for PTSD is reopened.  38 U.S.C.A.  §§ 
5108, 7104(b) (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 
(2008).

2.  PTSD was incurred due to active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304(f) 
(2008).

3.  A major depressive disorder was incurred due to active 
service.  38 U.S.C.A. § 1110, 1131, 5107; 38 C.F.R. §§ 3.303.

4.  A sleep disorder, including as due to an undiagnosed 
illness, was not incurred in or aggravated by service and may 
not be presumed to have been so incurred. 38 U.S.C.A. §§ 
1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.317 (2008).

5.  Joint pains, including as due to an undiagnosed illness, 
were not incurred in or aggravated by service and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).

VA provided VCAA-required notice regarding service connection 
claims, in correspondence sent to the Veteran in June 2001, 
August 2003, March 2005 and March 2006.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his service 
connection claim, and identified his duties in obtaining 
information and evidence to substantiate his claim.  The 
March 2006 letter provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claimed disabilities under consideration, pursuant to 
the recent holding in the Dingess decision.  

In the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  Here, there is 
no need to further discuss the implications of the VCAA or 
Kent regarding reopening the PTSD claim because the Board is 
finding in the Veteran's favor that new and material evidence 
has been submitted to reopen the claim.  This does not 
prejudice the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Duties to Assist

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his service 
connection and increased rating claims.  38 U.S.C.A. § 5103A 
(West 2002).  The information and evidence associated with 
the claims file consist of the veteran's service treatment 
records, VA and private medical treatment records, and 
records from the Social Security Administration (SSA).  The 
veteran was also afforded VA examinations in connection with 
his claims.  The Board is unaware of any identified records 
that remain outstanding.

New and Material Evidence

In an August 2002 decision, the RO denied service connection 
for PTSD, noting there was no diagnosis of PTSD.  The Veteran 
was notified of that decision on August 17, 2002.  He did not 
file a notice of disagreement within one year after receiving 
notice and the decision became final.  Final decisions will 
be reopened on receipt of new and material evidence.  38 
U.S.C.A. § 5108.

Thirty-eight C.F.R. § 3.156(a), which defines "new and 
material evidence," was revised, effective August 29, 2001.  
The instant claim to reopen was filed after that date, and 
the revised definition applies.  Under the revised 
definition, "new evidence" means evidence not previously 
submitted to agency decision makers, and "material 
evidence" means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. 

The Court has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

At the time of the 2002 decision, the evidence consisted of 
service records; VA and private medical treatment records; VA 
examination reports; the Veteran's written statements 
regarding his stressors; and lay statements from witnesses.  
The service medical records, medical treatment record and VA 
examination reports were all negative for diagnoses of PTSD.  

The evidence added to the record since the August 2002 RO 
decision, includes in pertinent part, VA and private 
treatment records which contain diagnoses of PTSD.  This 
evidence was not previously considered by the RO; pertains to 
an essential element of the claim that was found missing in 
the prior denial; and raises a reasonable possibility of 
substantiating the claim.  Thus, it is new and material.  The 
claim is reopened.  Kent v. Nicholson; 38 C.F.R. § 3.156(a). 

Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Certain chronic diseases, including psychoses, may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309. 

PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2008); credible supporting evidence 
that the claimed in-service stressor actually occurred; and a 
link, established by medical evidence, between current 
symptomatology and a verified in-service stressor.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Participation in combat, is a determination that is to be 
made on a case-by-case basis, and requires the veteran to 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
Evidence denoting participation in combat can include award 
of decorations such as the Combat Action Ribbon.   

Undiagnosed Illnesses

For veterans with service in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  Under this law and regulation, service connection may 
be warranted for a Persian Gulf veteran who exhibits 
objective indications of "a qualifying chronic disability" 
that became manifest during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than not later than December 31, 2011. See 70 Fed. 
Reg. 75669, 75672 (Dec. 18, 2006) (to be codified at 38 
C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for 'direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness. Id.

Medically unexplained chronic multi symptom illnesses are 
defined by a cluster of signs or symptoms, and are currently 
limited to chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as the Secretary has not determined 
that any other conditions meet the criteria for a medically 
unexplained chronic multi symptom illness.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness include, but are not 
limited to, the following: (1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

PTSD and Depression

Factual Background

Service treatment records are negative for evidence of PTSD, 
depression, or any other psychiatric disorder.  A separation 
examination is not of record.

In June 1995, the Veteran sought private treatment for 
complaints of sleeping difficulties, irritability and 
depression.  He reported these symptoms had been ongoing for 
a number of years.  The diagnosis was dysthymic disorder, 
moderate to severe with anxiety and paranoid features.  VA 
records dated between December 1996 and March 1997 show 
treatment for depression related to recent financial problems 
and marital difficulties.  A December 1996 VA Persian Gulf 
physical examination reveals the Veteran complained of severe 
stress, coupled with depression, primarily due to his chronic 
diarrhea, divorce proceedings, and his child not wanting to 
maintain contact with him. 

Private outpatient treatment records, dated throughout May 
1999, show the Veteran reported having trouble sleeping.  His 
physician sensed there was an element of depression, 
secondary to multifactorial stressors including work and 
losing custody of a child.  Additional hospital records 
reflect diagnoses of depression and insomnia, multifactorial.  

Private in-patient records show that the Veteran was 
hospitalized in November 2000 due to homicidal and suicidal 
ideation, along with depression and anxiety.  The treatment 
notes show the Veteran reported stress related to financial 
problems and inability to provide for his family, in addition 
to work-stress and feelings of rejection from his coworkers 
and supervisor.  The discharge summary included major 
depressive disorder and panic attacks; and rule out Gulf War 
syndrome.  

The Veteran was readmitted in February 2001, with similar 
complaints and report of insomnia.  Treatment records and the 
discharge summary reflect diagnoses of major depressive 
disorder, recurrent, and severe, with panic attacks-rule out 
selective serotonin reuptake inhibitor (SSRI) withdrawal 
syndrome; financial and work difficulties.  

VA outpatient treatment records show the Veteran inquired 
about PTSD in April 2001.  He described an incident in 
service during which a fellow service member died after 
inhaling gas on the obstacle course.  The clinician's 
diagnosis was major depression and panic disorder.  

In August 2001 statements; the Veteran's brother indicated 
that he noticed a decline in the Veteran's life beginning in 
1991, due to back pain caused by a motor vehicle accident in 
service.  The Veteran's wife attested that she noticed the 
symptoms of depression beginning in March 1996.

In August 2001, the veteran underwent a psychiatric 
evaluation in connection with a workmen's compensation claim 
against his employer.  In addition to work-related 
difficulties, the Veteran also reported experiencing some 
'harrowing experiences' during his military service in 
Panama.  He felt he had PTSD.  The psychiatrist diagnosed 
depressive disorder; panic disorder with agoraphobia, by 
history; rule out PTSD; and paranoid personality disorder.

At a VA general examination in November 2001, the Veteran 
reported that he was undergoing treatment for PTSD and 
depression.  The examiner provided a diagnosis of PTSD and 
depression by history.  Additional VA outpatient treatment 
records reveal various diagnoses, but mostly major depressive 
disorder and panic disorder.  A PTSD screen in March 2002 was 
negative.  

At a February 2002 SSA psychiatric evaluation, the Veteran 
reported a history of mood difficulties after returning from 
the Persian Gulf War, including daily thoughts of suicide.  A 
review of his medical history and clinical examination 
resulted in diagnoses of mood disorder, NOS; rule out 
secondary to Gulf War syndrome; panic disorder with 
agoraphobia; and rule out schizophrenia affective disorder.  
The psychiatrist indicated that the myriad symptoms described 
by the Veteran after returning from the Persian Gulf (e.g. 
depression, suicidal ideation, anxiety and agoraphobia, 
psychotic symptoms, irritability and thoughts of violence, 
and vague somatic complaints of joint pain and chronic 
diarrhea) were also seen in a number of persons who served in 
the Persian Gulf War and may be a part of Persian Gulf War 
syndrome.  He further noted that the temporal relationship 
between the Veteran's symptoms and his Gulf War service would 
suggest that was so, in the Veteran's case.

The Veteran was afforded a VA psychiatric examination in June 
2002.  His records were not reviewed prior to the interview.  
Following the clinical evaluation, the AXIS I diagnosis was 
panic disorder with agoraphobia; the AXIS II diagnosis was 
personality disorder, not otherwise specified.  The examiner 
commented that although the veteran had some symptoms 
consistent with PTSD, he did not have sufficient number and 
intensity to meet the DSM-IV criteria for PTSD.  

Additional VA records shows that a PTSD screen in April 2003 
was positive.  Clinical notes from a May 2003 mental health 
medication evaluation show the veteran provided a history of 
serving in Panama as an intelligence gatherer between 1988 
and 1989.  He stated that his unit had been sent to covertly 
gather information which eventually led to the arrest of 
President Noriega.  The veteran also claimed to have 
witnessed a friend being killed in Panama.  He described 
nightmares and flashbacks from that experience, following his 
return from the Persian Gulf War.  A nurse practitioner 
provided a diagnosis of PTSD specifically from the time the 
veteran performed intelligence operation in Panama, and 
perhaps compounded by his Persian Gulf assignment.  

In an undated letter, a VA staff psychiatrist wrote that she 
was the Veteran's treating physician, and noted the Veteran 
had been diagnosed as having PTSD, recurrent major depressive 
disorder, and panic disorder.

The Veteran was afforded another VA psychiatric examination 
in October 2003. His records were reviewed prior to the 
interview.  This examiner deferred his diagnosis due to what 
he explained was a rather changeable presentation of the 
veteran's symptomatology and presentation as reported by the 
Veteran, it was advised that he received additional 
psychological testing to obtain the most accurate diagnosis.  

In-depth VA psychological testing was conducted that same 
month.  Following a detailed interview and psychology 
assessment (which involved use of the Combat Exposure Scale 
(CES); PTSD DSM-IV; Mississippi Scale for Combat-Related PTSD 
(MPTSD); Miller Forensic Assessment of Symptoms Test (MFAST); 
interview of the Veteran and review of the claims file)), the 
examiner's diagnoses was recurrent depression; anxiety 
disorder NOS, and personality disorder NOS.  

The examiner further commented that the Veteran's performance 
in the evaluation did not clearly indicate the presence of 
clinical PTSD.  This was primarily due to the inconsistency 
of his report noted in available records, versus when 
compared with his report in the current interview; as well as 
the extreme symptom over-reporting and suggestion of possible 
malingering on psychometrics.  

The examiner continued that the Veteran might well suffer 
from depression, anxiety and preoccupation with military 
experiences, but the variability of his reported traumatic 
exposure, as well as the inconsistent re-experience symptoms, 
and seemingly failure to meet sufficient avoidance and 
emotional numbing symptoms for the diagnosis rules out a 
clear diagnosis of PTSD.

The Veteran was diagnosed as having PTSD in August 2008 by a 
private psychiatrist.  The summary report from that 
evaluation shows the Veteran reported the following 
distressing events: a fellow Marine dying as a result of 
having been exposed to excessive gas on an obstacle course; 
hearing gunfire during missions in Panama and one major 
gunfight during which he believed that he killed someone; and 
seeing and hearing missiles and reports of mines in the water 
while deployed on a ship in the to "the Gulf Coast waters."  
Based on the Veteran's reported history and a clinical 
examination, the examiner diagnosed PTSD and major depressive 
disorder, per the DSM IV. 

PTSD 

The Veteran asserts that he has PTSD due to stressful events 
in military service. 

The Veteran's DD 214 reveals that he served as an advanced 
automotive mechanic while in service.  He received a Combat 
Action Ribbon.  Service department records confirm the 
Veteran's combat history consisted of participation in 
operations in Panama, from September 22, 1988 to January 4, 
1989, and from June 22, 1989 to October 4, 1989.  

Accordingly, the Veteran is a "combat veteran" and his 
testimony can establish the occurrence of the claimed in- 
service stressors.  In this case, he has reported stressful 
experiences pertaining to combat-related incidents during 
service in Panama, including being on night patrol duty and 
almost firing upon fellow Marines who out patrolling nearby; 
and receiving incoming small arms fire in a firefight with 
hostile forces.  The Court has held that receiving enemy fire 
can constitute participation in combat.  Sizemore v. 
Principi, 18 Vet. App. 264 (2004).  These events are 
considered corroborated.  

As such, the remaining question is whether the veteran has a 
diagnosis of PTSD attributed to the combat stressors.  While 
the VA examiners in found that the Veteran did not meet some 
of the criteria for a "clear diagnosis" of PTSD in October 
2003, the Board notes that a "clear" diagnosis of PTSD is 
no longer required.  Rather, a diagnosis of PTSD must be 
established in accordance with 38 C.F.R. § 4.125(a), which 
simply mandates that, for VA purposes, all mental disorder 
diagnoses must conform to the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f). 

The recent August 2008 private opinion places the evidence in 
equipoise on the question of whether the veteran meets the 
criteria for the diagnosis of PTSD in accordance with DSM-IV.  
Resolving reasonable doubt in the veteran's favor, the Board 
concludes that the requirements for a diagnosis of PTSD are 
satisfied.  

As all of the requirements for service connection for PTSD 
are satisfied, the claim is allowed.  38 U.S.C.A. § 5107(b) 
(West 2002). 

Depression 

The Veteran has reported that he first felt depressed in the 
fall of 1991 after returning from the Gulf War.  He has also 
reported that his depressive symptoms continued after being 
discharged from service.  Although service treatment records 
are negative for diagnoses of depression, the Veteran is 
certainly competent to report feelings of depression in 
service, as this is capable of lay observation.  

The record is replete with current diagnoses of a major 
depressive disorder, and the Veteran has been hospitalized on 
at least two occasions.  Thus, the requirement of a current 
disability is met.

Although the October 2003 VA examiner found that the Veteran 
did not have sufficient criteria for a clinical diagnosis of 
PTSD, he did indicate that the Veteran suffered from 
depression, anxiety and preoccupation with his military 
experiences."  The VA examiner's opinion is not a model of 
clarity, but it can be read as linking current depressive 
disorder to service.  Also, the private opinion, offered in 
connection with the February 2002 SSA psychiatric evaluation, 
indicated that the Veteran's report of depression (and other 
psychological and somatic complaints) following his Gulf War 
service suggested that he had "Persian Gulf War Syndrome."  
The veteran has also reported a continuity of symptoms 
beginning in service.  Thus, the required nexus is met.  

For a veteran to prevail in his claim, it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
Resolving all reasonable doubt in the Veteran's favor, his 
claim for service connection for major depressive disorder is 
granted.  See 38 U.S.C.A. § 5107(b); see Alemany v. Brown, 9 
Vet. App. 518, 519 (1996). 

Undiagnosed Illnesses 

Sleep Apnea

The Veteran's service medical records do not reveal any 
complaints or findings of a sleep disorder while he was in 
service.

Initial complaints of sleep disturbances are noted in private 
medical records dated in October 1997.  Those notes indicate 
that the Veteran had switched shifts at work.  He complained 
of sleep problems again in May 1999.  At that time, his 
physician noted the sleep problems were associated with an 
element of depression, related to problems at work and losing 
custody of his child.  A sleep study in June 1999 was 
negative for sleep apnea.  

A March 2001 VA outpatient treatment record shows that the 
Veteran's disturbed sleep was possibly associated with a 
suspected diagnosis of bi-polar disorder; or major depressive 
disorder with psychotic features.  Additional VA outpatient 
treatment records show complaints of sleep disturbances 
discussed by physicians in the setting of a depressive 
disorder, and other psychological disturbances.  In January 
2002, he was diagnosed as having chronic insomnia/sleep 
disturbance.  VA examinations in November 2001 resulted in 
diagnoses of dyssomnia.  In November 2006, the veteran was 
given a diagnosis of obstructive sleep apnea.  

Analysis

Inasmuch as the Veteran's service records show that he served 
in Southwest Asia from August 1990 and March 1991, he is a 
Persian Gulf War veteran within the meaning of the applicable 
statute and regulation.

The question remains, however, as to whether the record 
presents a sound medical basis for concluding that his 
claimed sleep disorder is a manifestation of an undiagnosed 
illness or qualifying chronic disability associated with his 
Persian Gulf War service.

In order for a disability to be awarded service connection 
under the provisions of 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a), the disorders may not be attributable to a known 
diagnosis.  The Veteran's sleep disorder is currently 
attributed to a diagnosed illness- obstructive sleep apnea.  
Sleep apnea is not among the recognized medically unexplained 
multi-system illnesses.  Accordingly, the claimed disability 
is not a "qualifying chronic disability" and presumptive 
service connection under 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317 is not warranted.

Turning to the elements necessary to establish direct service 
connection, the element of a current disability (obstructive 
sleep apnea) is indisputably established.  Nonetheless, 
obstructive sleep apnea did not manifest in service and a 
continuity of symptomatology has not reported or evidenced by 
the objective record.  As for the Veteran's beliefs that his 
current sleep disorder is related to his period of service in 
the Gulf War, he is a lay person, and is therefore not 
qualified to render an opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  There is no competent medical 
opinion linking the current obstructive sleep apnea disorder 
to active service.  

Since the competent evidence does not show an undiagnosed 
illness manifested by a sleep disorder; or a continuity of 
symptomatology service, and no competent medical evidence or 
opinion of a causal relationship between obstructive sleep 
apnea and service, the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b) (West 2002).

Joint Pains

Service treatment records show a diagnosis of pes planus, 
moderate, asymptomatic upon enlistment examination in June 
1993.  There is no complaint of foot pain in the records.  
The Veteran was also treated for a recurrent ganglion cyst, 
right wrist, which was removed several times.  On at least 
two occasions, the Veteran complained of pain and weakness 
with dorsiflexion of the wrist, when the cyst was present.  
He was also treated for recurrent low back pain following a 
motor vehicle accident in 1991.  

A July 1995 VA outpatient treatment shows the Veteran 
complained of pain in both heels when standing.  He was given 
a diagnosis of plantar fasciitis and prescribed orthotics.  
At a December 1996 Gulf War VA examination, the Veteran had 
good range of motion to all four extremities without gross 
deformities.  Grip and strength were equal bilaterally.  

In an August 2001 statement, the Veteran indicated that his 
knees had begun to bother him during active duty.  His 
diffuse joint pain began in 1994; his hands in particular 
were hurting at that time.  He indicated further that his 
foot pain began in 1995 and was precipitated by prolonged 
standing.  He explained that at the time, he was working for 
the post office and his job required him to stand on his feet 
for 8 hours a day.  After he was prescribed shoe inserts by 
his physician and changed his position to a mail sorter 
(which was a sedentary position)-his feet improved.  He 
stated further that he experienced cramps in his hands, sore 
shoulders, and a burning stabbing pain in his upper back.  

VA outpatient treatment record dated throughout 2001 show 
complaints of diffuse musculoskeletal pain.  In August 2001, 
the Veteran was tested for inflammatory arthritis; the 
results were negative.  The VA rheumatologist provided 
differential diagnoses included osteoarthritis, fibromyalgia 
/chronic fatigue syndrome, or a sero-negative 
spondyloarthropy such as ankylosing spondylitis, or psoriatic 
arthritis.  X-rays taken that month revealed subchondral bone 
loss in the medial condyles bilaterally, just immediately 
inferior to the patella, both knees; incomplete stability of 
the acromioclavicular joint-possibly impingement syndrome, 
left shoulder; normal hands and wrists; and a normal pelvis.  

In a September 2001 clinical note, a VA physician indicated 
that Veteran had multiple joint pains, without evidence of 
inflammatory arthritis on films, labs, or examinations.  The 
physician noted the findings were consistent with 
osteoarthritis, as well as a chronic myofascial pain syndrome 
that interacted with his depression.  The diagnoses were 
osteoarthritis, bilateral knees and chronic pain. 

The Veteran underwent a VA examination in November 2001, 
where he was examined for complaints of intermittent aching 
in his joints- particularly in his hands, knees, elbows, 
ankles, and shoulders.  Upon physical examination, all the 
joints were normal with no limitation of motion, swelling, 
weakness or tenderness, although crepitus was present in the 
left knee.  The heels had some degree of weak ankles.  The 
pertinent diagnoses were multiple arthralgia, normal 
examination; and patella tendonitis, left knee.  The examiner 
stated that no undiagnosed illness was found upon 
examination.

A January 2002 VA clinical note from the rheumatology follow-
up reflects a diagnosis of "chronic myofascial pain syndrome 
in the setting of: joint pain since the early 1990's; auto 
accident in 1991; major depression; anxiety attacks; chronic 
diarrhea; chronic insomnia/sleep disturbance; and fatigue."  
Other VA outpatient treatment records note a history of 
osteoarthritis/degenerative joint disease left shoulder.  In 
January 2003, the Veteran was diagnosed with left shoulder 
degenerative joint disease.

In July 2003, the Veteran presented to the emergency 
department of a VA facility with a complaint of pain in his 
left foot and ankle, with swelling of two days in duration 
and no history of trauma.  Deep vein thrombosis was 
suspected.  Other clinical notes show that in December 2005, 
the veteran complained of intermittent numbness in both hands 
that had been present since 1994, but had recently increased 
in frequency.  

The veteran stated that when the numbness worsened, his hands 
felt weaker.  The examining physician commented that the 
Veteran had been diagnosed with diabetes mellitus three years 
prior and had begun insulin therapy this year.  In addition, 
X-rays of both hands in December 2005 were normal, with no 
evidence of fractures, dislocations, or soft tissue 
abnormalities.  Thus, the examiner provided a diagnosis of 
peripheral neuropathy and pain in multiple sites.  

VA clinical notes dated in October 2006; show diagnoses o 
paresthesias in the Veteran's hands, also noted as referred 
to as diabetic sensory neuropathy.  Additional records show 
the veteran presented for emergency treatment in February 
2007, with a complaint of continued left elbow pain after 
having fallen and sustained an injury to his left elbow one 
month prior.  X-rays were negative.  The diagnosis was 
epicondylitis, no improvement with Ibuprofen and Vicodin.  A 
diagnosis of carpal tunnel syndrome, bilateral wrists is 
noted in March 2007 clinical notes.

At his hearing in September 2006, the Veteran testified that 
he began to experience joint pain sometime around 1992 or 
1993.  The specific joints included his wrists, elbows, 
shoulders, hips, knees, ankles and hands.  He also testified 
that, other than the diagnosis of arthritis in the knees, no 
doctor had severe attributed his joint pains to a specific 
diagnosis.  

Lay statements received in July 2001 and August 2001 by the 
Veteran's wife, coworkers, mother, brother, and friends 
indicate the veteran they noticed that the Veteran had joint 
and muscle pains after he returned from the Persian Gulf War.  

Analysis

Nearly all of the Veteran's joint/muscle pains have been 
attributed to specific disorders.  In this regard, joint pain 
of the knees diagnosed as osteoarthritis.  The foot pain has 
been diagnosed as plantar fasciitis.  The bilateral wrist 
pain has been diagnosed as carpal tunnel syndrome.  The left 
elbow pain has been diagnosed as epicondylitis.  The left 
shoulder pain has been diagnosed as degenerative joint 
disease.  All of these particular joint pains, (in addition 
to the right shoulder, right elbow, and bilateral ankles), 
were diagnosed as multiple arthralgia at the November 2001 VA 
examination.  The examiner specifically stated that they 
should not be considered undiagnosed illnesses.  Since there 
are medical diagnoses associated with these joints, they do 
not constitute undiagnosed illnesses secondary to Gulf War 
service.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

The pains in the right shoulder, right elbow, and bilateral 
ankles have no diagnoses other than arthralgia.  

VA's General Counsel held that a previous version of Section 
1117(a) of title 38, United States Code, authorizes service 
connection on a presumptive basis only for disability arising 
in Persian Gulf veterans due to "undiagnosed illness" and 
may not be construed to authorize presumptive service 
connection for any diagnosed illness, regardless of whether 
the diagnosis may be characterized as poorly defined.  
VAOPGCPREC 8-98 (1998).  As noted, the law has been amended 
to provide compensation for medically unexplained chronic 
multisymptom illness certain specified poorly understood 
diagnoses, but arthralgia is not among these.  Hence, the 
diagnosis of arthralgia would seem to constitute a diagnosis 
precluding service connection on the basis of an undiagnosed 
illness.

The Board is aware, however, that arthralgia merely denotes 
the presence of joint pain, and could arguably be viewed as 
merely describing an undiagnosed symptom.  However, one of 
the legal requirements for service connection based on 
undiagnosed illness is that any undiagnosed illness must be 
manifested by impairment to a degree of 10 percent or more 
not later than December 31, 2011.  See 70 Fed. Reg. 75669, 
75672 (Dec. 18, 2006) (to be codified at 38 C.F.R. § 
3.317(a)(1)).  In this case, a full range of motion existed 
in these particular joints upon clinical examinations.  There 
is no evidence, other than subjective complaints, of any 
chronic impairment.  Thus, a disability of multiple joint 
pains to a degree of 10 percent or more has not been shown.  
Therefore, presumptive service connection, pursuant to 38 
C.F.R. § 3.317 on the basis of the Veteran's Gulf War service 
is not warranted.  Service connection for the joint pain will 
thus be analyzed on a direct basis.

Service treatment records contain no evidence of complaint or 
treatment for osteoarthritis, bilateral knees; plantar 
fasciitis, bilateral feet; carpal tunnel syndrome; 
epicondylitis, left elbow; or degenerative joint disease, 
left shoulder.  The Veteran has also not reported a 
continuity of symptomatology, except as to his knees and 
right wrist.  While he is certainly competent to report 
objective manifestations of knee problems, his testimony must 
be weighed against the objective evidence.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The 
service treatment records show no complaints or findings of 
knee problems.  The Board also notes that he offered no 
complaint of knee problems during his VA pension examination 
in May 1994 or when seen for VA outpatient treatment in 1995.  
Thus, his report of continuity of symptoms in his knees is 
not found to be credible.  

The Board recognizes that the Veteran had a recurrent 
ganglion cyst removed from his right wrist on two occasions 
in service.  The evidence shows that this cyst returned in 
1996, causing some tenderness on palpation and pain upon 
dorsiflexion of the wrist, prior to being surgically excised.  
Nevertheless, as noted previously, service connection cannot 
be established without evidence demonstrating a current 
diagnosed chronic disability.  There has been no evidence of 
a reoccurrence of the cyst since 1996.  As there is no 
current disability of ganglion cyst on the right wrist, 
service connection cannot be granted for such.

As for the Veteran's beliefs that his current joint pains and 
diagnosed disabilities are related to his period of service 
in the Gulf War, he is a lay person, and is therefore not 
qualified to render an opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  

The Board reiterates that the claimed disabilities in the 
right shoulder, right elbow, and bilateral ankle joints have 
only been diagnosed as arthralgia.  As noted, arthralgia 
merely denotes the presence of joint pain.  Pain is not in 
and of itself a disability.  See Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1361 (Fed. Cir. 2001) (absent a disease or 
injury incurred during service, the basic compensation 
statutes cannot be satisfied).  There must be medical 
evidence of a diagnosed disability in order for VA 
compensation benefits to be awarded.  As there is no 
diagnosed disability related to the right shoulder, right 
elbow, and bilateral ankle joints, the preponderance of the 
evidence is against the Veteran's claim and it must be 
denied.




ORDER

New and material evidence has been submitted and the claim 
for entitlement to service connection for PTSD is reopened; 
service connection for PTSD is granted.  

Service connection for depression is granted.

Service connection for a sleep disorder is denied.

Service connection for joint pain is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


